

114 S1863 IS: Timothy Nugent Congressional Gold Medal Act
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1863IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to Timothy Nugent, in recognition of his pioneering work on
			 behalf of people with disabilities, including disabled veterans.
	
 1.Short titleThis Act may be cited as the Timothy Nugent Congressional Gold Medal Act. 2.FindingsCongress finds that—
 (1)Timothy Nugent is considered the Father of Accessibility and the Godfather of Rehabilitation Education on college campuses and has been a relentless innovator and advocate for disabled people in the United States;
 (2)Nugent fought for and secured the right to higher education and mainstream education integration for millions of people with disabilities in the United States;
 (3)many of the architectural accessibility standards and laws of the United States trace back directly to innovations created by Nugent;
 (4)while at the University of Illinois, Nugent oversaw the development of adaptive sports programs accommodating athletes in wheelchairs;
 (5)Nugent founded the first higher educational program for wounded and disabled soldiers in the world after World War II;
 (6)in the years after World War II, Nugent confronted the bias of the general public in his efforts to bring students with disabilities into the mainstream of college campuses and society;
 (7)Nugent disproved many people in the medical community who believed that rehabilitation and sporting activities were harmful to individuals with such severe disabilities or that education was not necessary because of their belief that the lifespan of persons with spinal cord injuries would be too short for them to benefit from college degrees; and
 (8)Nugent would be the first person awarded a Congressional Gold Medal for work on behalf of persons with disabilities.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Timothy Nugent, in recognition of his pioneering work on behalf of people with disabilities, including disabled veterans.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
 5.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.